ORDER

PER CURIAM.
Thomas Hogan (“Conservator”) appeals from the judgment entered by the Probate Division of the Circuit Court of St. Louis County which found him liable for damages to Thomas Arras (“Public Administrator”), as successor conservator, in the amount of $48,094.43. Conservator alleges that the trial court erred in failing to consider the liability of the original conservator and erroneously ruled without the original conservator’s settlement. He also challenges the sufficiency of the evidence to support the findings of fault and liability for Public Administrator’s fees. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the probate division’s judgment was not in error. A written opinion reciting the facts and restating the law would have no jurisprudential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).